PER CURIAM
In this dissolution of marriage case, we have considered husband’s assignments of error regarding custody, visitation rights, child support and property distribution provisions of the decree. After review of the record, we find those assignments to be without merit. The parties agree, however, that paragraph 13 of the decree contains a scrivener’s error. Accordingly, to correct that error, paragraph 13 is modified to read as follows:
“13. That the Respondent is hereby awarded the right of possession to the real property as aforesaid having the common address of 190 Hamlin Drive, Canyonville, Oregon, and the Petitioner is hereby ordered to remove himself and the properties awarded to him herein forthwith.”
In all other respects, the decree is affirmed. Affirmed as modified. Costs to respondent.